Appeal from a judgment of the Supreme Court, entered in the New York county clerk’s office on the 36th day of January, 1915, upon the verdict of a jury, and also from an order entered on the 39th day of January, 1915, denying amotion for a new trial. Judgment and order affirmed, with costs. Ho opinion. Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchkiss, JJ. Ingraham, Pi J., and McLaughlin, J., dissented upon the ground that there was no evidence to sustain a finding that the defendant was negligent or that the decedent was free from contributory negligence, but the testimony expressly shows .that the accident was caused by a violation of the rules established for the protection of defendant’s employees and by an occurrence which the defendant could not have anticipated.